DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 15 is withdrawn in view of the amendment received 11 April 2022. 

Claim Rejections - 35 USC § 112
The rejection of claims 6-10 under 35 U.S.C. § 112(b) is withdrawn in view of the current amendment.  

REASONS FOR ALLOWANCE
Claims 1-4 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Burtner in view of Ghaffari are considered the closest prior art. Burtner discloses a leak detector (10) for a liquid containing pipe (66) with a flexible and elongate fastener (60, 62) to fit around the pipe (66), electrical circuitry (electrical circuitry on circuit board 44) contained in a housing (102), and a leak sensor (50) comprised in one of the fastener (60, 62) and the housing (sensing switch 50 is comprised in receiver 102), wherein the housing (102) and the fastener (60, 62) are side by side in a longitudinal direction of the fastener, the electrical circuitry (electrical circuitry on circuit board 44) is supported on a printed circuit board (44), the housing (102) is flexible, wherein the liquid sensing part (46a, 46b) comprises two spaced apart electrically conducting elements (electrical contacts 46a and 46b are two spaced apart electrically conducting elements; c. 2, ll. 55-58) which extend along the fastener (60, 62). Ghaffari et al. teaches a leak detector (110; ¶ [0061], last four lines) having electrical circuitry supported on a flexible printed circuit board (fig. 2A). However, Ghaffari is silent on sensor conducting elements, including forming sensor conducting elements on a fastener. Therefore, neither Burtner nor Ghaffari, either alone or in combination disclose or suggest “the fastener is constituted by at least one part of the flexible printed circuit board; and a liquid sensing part of the leak sensor comprises two spaced apart electrically conducting elements, the two spaced apart electrically conducting elements formed on the at least one part of the flexible printed circuit board constituting the fastener” in combination with the remaining claim elements as recited in claims 1-4 and 8-15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852